REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Examiner agrees that the prior art fails to teach the latest claim limitations. Even if Tang is modified to include a downwardly included surface as taught by Winston, neither reference provides any rationale for specifically aligning the downwardly inclined surface relative to a non-display area of the electronic device in the manner presently claimed. Even though the electronic device is not currently being claimed in combination, the claim language does establish a structural configuration of the inclined surface that is not seen in Tang or Tang as modified by Winston in the Non-Final rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	8/18/22